Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Upon further consideration, previously restricted claims are entered and the restriction is withdrawn. Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The cited references Kurashima et al. (U.S. App. 2011/0095770 herainfter “Kura”), Lee (U.S. App. 2014/0319523), and Go (U.S. App. 20160157337) appear to be the closest references to the claimed invention.
In regard to claim 1, Kura teaches a display device (see Para. 3 display touch panel) comprising: a display panel (see Para. 32 display panel); a connecting circuit board physically connected to the display panel and through which a signal is provided to the display panel (see Fig. 1B flexible wiring substrate 73); a driving circuit board physically connected to the connecting circuit board (see Para. 36 driving IC)
a first shielding layer disposed on the first surface (see Para. 10 shielding bonded by adhesive).

However, Lee teaches a driving element disposed on the connecting circuit board and comprising a first surface, and a second surface facing the connecting circuit board and which is opposite to the first surface (see Para. 36 chip on film to connecting display to PCB); of the driving element which is exposed outside the display device (see Figs. 1-3 driving element is outside the display device).
Kura does disclose the concept of disposed on the connecting circuit board (see Fig. 6 Item 81).
However, Go teaches a second shielding layer overlapping an entirety of the first shielding layer (see Fig. 4 layers 410 and 450 are overlapping).
	The references neither singularly nor in combination teach all the limitations of claim 1 that require the position of the first and second shielding layer overlapping in entirety in a display as found in Figure 8 of the specification. Claim 17 is allowed for similar reasons in a touchscreen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694